Citation Nr: 0020203	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  95-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946.  The veteran died in May 1994 and the 
appellant is his widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The appellant testified before a 
local hearing officer in May 1995.  In March 1997, the 
appellant advised the RO by telephone that she did not want a 
hearing before a Board member.  In December 1999, the Board 
remanded the appellant's claim for additional development. 


FINDINGS OF FACT

1.  In conjunction with a December 1999 Board remand, a 
supplemental statement of the case, which initially addressed 
the RO's denial of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318, was mailed to 
the appellant at her last known address on January 5, 2000. 

2.  A substantive appeal pertaining to the issue of 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 was not received within 60 days from 
the date the RO mailed the supplemental statement of the case 
to the appellant.


CONCLUSION OF LAW

A substantive appeal pertaining to the issue of entitlement 
to dependency and indemnity compensation pursuant to 38 
U.S.C.A. § 1318 was not timely received.  38 C.F.R. §§ 19.31, 
20.302(c), 20.303, 20.305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a June 1994 rating decision, the RO denied entitlement to 
dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1318.  In July 1994, the appellant's 
representative filed a written statement which may be 
construed as a notice of disagreement with this adverse 
determination.  

In its December 1999 remand, the Board requested that the RO 
reconsider the issue of entitlement to death benefits, and 
specifically consider the line of cases of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court"), culminating in Wingo v. West, 11 
Vet. App. 307 (1998).  A supplemental statement of the case, 
discussing Wingo and 38 U.S.C.A. § 1318, was issued on 
January 5, 2000.  The cover letter to this supplemental 
statement of the case contained, in pertinent part, the 
following text:

If this Supplemental Statement of the 
Case . . . contains an issue which was 
not included in your Substantive Appeal, 
you must respond within 60 days to 
perfect your appeal as to the new issue.  
If you do not timely file a Substantive 
Appeal as to any new issue(s) we will 
place your records on the docket of the 
Board of Veterans' Appeals for review of 
the prior issues, if any, and the Board 
of Veterans' Appeals will provide you 
with a copy of its decision.  

The appellant's representative subsequently submitted an 
"Appellant's Brief" dated on March 22, 2000.  

On May 26, 2000, the Board sent a letter to the appellant, 
advising her that it was raising the issue of the timeliness 
of her substantive appeal.  The letter also referenced all 
the regulations pertinent to the timeliness issue.  Finally, 
the appellant was advised that if she had no argument to 
submit and did not want to request a hearing, she could waive 
a 60-day period for response by signing and returning a 
statement to the Board. 

In a written statement associated with the claims file in 
June 2000, the appellant indicated that she had no further 
argument to present and did not wish to request a hearing.

II.  Analysis

Section 19.31 of Title 38 of the Code of Federal Regulations 
(C.F.R.) provides as follows:

A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued, 
when a material defect in the Statement 
of the Case or a prior Supplemental 
Statement of the Case is discovered, or 
when, for any other reason, the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate. A 
Supplemental Statement of the Case will 
also be issued following development 
pursuant to a remand by the Board unless 
the only purpose of the remand is to 
assemble records previously considered by 
the agency of original jurisdiction and 
properly discussed in a prior Statement 
of the Case or Supplemental Statement of 
the Case or unless the Board specifies in 
the remand that a Supplemental Statement 
of the Case is not required.  If the case 
is remanded to cure a procedural defect, 
a Supplemental Statement of the Case will 
be issued to 
assure full notification to the appellant 
of the status of the case, unless the 
Board directs otherwise. 

38 C.F.R. § 19.31 (1999).

Section 20.302(c) of Title 38 of the C.F.R. provides as 
follows:

(c)  Response to Supplemental Statement 
of the Case.  Where a Supplemental 
Statement of the Case is furnished, a 
period of 60 days from the date of 
mailing of the Supplemental Statement of 
the Case will be allowed for response.  
The date of mailing of the Supplemental 
Statement of the Case will be presumed to 
be the same as the date of the 
Supplemental Statement of the Case for 
purposes of determining whether a 
response has been timely filed.  Provided 
a Substantive Appeal has been timely 
filed in accordance with paragraph (b) of 
this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect 
to the additional issues.

38 C.F.R. § 20.302(c) (1999)(emphasis added).  

Section 20.303 of the C.F.R. provides as follows:

Rule 303.  Extension of time for filing 
Substantive Appeal and response to 
Supplemental Statement of the Case.
	An extension of the 60-day period 
for filing a Substantive Appeal, or the 
60-day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board.

38 C.F.R. § 20.303 (1999).  

Section 20.305 of the C.F.R. provides as follows:

Rule 305.  Computation of time limit for 
filing.  
	(a)	Acceptance of postmark date.  
When these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 
	(b)	Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

38 C.F.R. § 20.305 (1999).  

Section 20.306 of the C.F.R. provides as follows:

For the purpose of Rule 305 (§ 20.305 of 
this part), the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day--
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal public 
holiday.  When a holiday occurs on a 
Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (1999).

In the present case, the record reflects that the RO denied 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318, by a June 1994 rating decision.  This 
action was included in a January 2000 supplemental statement 
of the case, and the appellant was explicitly notified that 
she had 60 days from such date of mailing to submit a 
substantive appeal on this issue.  

The record reflects neither the submission of a timely 
substantive appeal nor any request from the appellant or her 
representative for an extension of time, in accordance with 
38 C.F.R. § 20.303 (1999).  In the absence of receipt of a 
timely substantive appeal pertaining to the RO's June 1994 
denial of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318, the Board is 
without jurisdiction to entertain an appeal of such denial.  
See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Accordingly, 
the claim concerning entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. 
§ 1318 is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

ORDER

The appellant's claim concerning entitlement to dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1318 is 
dismissed.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

